             Case 5:20-cv-00694 Document 1 Filed 06/11/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JIM KERSEY                                  §
      Plaintiff,                            §
                                            §      CASE NO.: 5:20-cv-694
VS.                                         §
                                            §
CLAIRE MIAZGA AND ANDREW                    §
MIAZGA                                      §
     Defendant.                             §

  DEFENDANTS NOTICE OF REMOVAL TO UNITED STATES DISTRICT COURT

        Defendants CLAIRE MIAZGA AND ANDREW MIAZGA hereby remove this lawsuit,

which is currently pending in the 285th Judicial District of Bexar County, Texas, Cause No. 2020-

CI-03353, to the United States District Court for the Southern District of Texas, San Antonio

Division, pursuant to 28 U.S.C. §§ 1441 and 1446 and on the grounds of diversity of citizenship

and amount in controversy. In support, Defendants would respectfully show the Court as follows:

                                              I.
                                           PARTIES

        1.    Plaintiff, JIM KERSEY, is an individual who resides in San Antonio, Bexar

County, Texas.

        2.    Defendant, Claire Miazga, is an individual who resides in Niceville, Okaloosa

County, Florida.

        3.    Defendant, Andrew Miazga, is an individual who resides in Niceville, Okaloosa

County, Florida.




{00605128}
              Case 5:20-cv-00694 Document 1 Filed 06/11/20 Page 2 of 5




                                         II.
                          BACKGROUND OF STATE COURT ACTION

        4.     On February 14, 2020, Plaintiff filed his Original Petition styled Jim Kersey vs.

Claire Miazga and Andrew Miazga, in the 285th Judicial District Court of Bexar County, Texas,

Cause No. 2020-CI-03353. See Exhibit A (Plaintiff’s Original Petition). Plaintiff’s Original

Petition alleges negligence and negligent entrustment causes of action based on a claim for

personal injuries arising out of a motor vehicle accident that occurred on May 14, 2018 in San

Antonio, Bexar County, Texas. See Exhibit A.

        5.     Plaintiff served Defendant Claire Miazga on May 16, 2018. See Exhibit B

(Affidavit of Service).

        6.     Plaintiff served Defendant Andrew Miazga on May 16, 2018. See Exhibit C

(Affidavit of Service).

                                            III.
                                   GROUNDS FOR REMOVAL
        7.     This Court has original jurisdiction of this suit based on 28 U.S.C. §1332(a) because

this suit involves a controversy between citizens of different states and there is complete diversity

between the parties at the time of the filing of the suit and at the time of the removal. Further, the

amount in controversy, exclusive of interest and costs, exceeds $75,000.00.

                                         Parties are Diverse

        8.     Plaintiff is a natural person whose pleading affirmatively asserts that she is a

resident and citizen of Texas. See Exhibit A. Plaintiff has not pled any other facts regarding his

residency, intention to leave Texas, or domiciles in other states. Id. Accordingly Plaintiff’s

citizenship at the time of the filing of the suit and at the time of removal is properly established as

the State of Texas. See Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011).

        9.     Defendant Claire Miazga is a citizen of the State of Florida.


{00605128}
               Case 5:20-cv-00694 Document 1 Filed 06/11/20 Page 3 of 5




         10.    Defendant Andrew Miazga is a citizen of the State of Florida.

         11.    Based on the foregoing, there is complete diversity between the parties.

                                      Amount in Controversy

         12.    The party seeking federal jurisdiction must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00. Grant v. Chevron Phillips Chem. Co.

L.P., 309 F.3d 864, 868 (5th Cir. 2002). The removing party may satisfy its burden by either (1)

demonstrating that it is “facially apparent” from the petition that the claim likely exceeds

$75,000.00, or (2) “by setting forth the facts in controversy – preferably in the removal petition,

but sometimes by affidavit – that support a finding of the requisite amount.” Allen v. R & H Oil &

Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

         13.    Here, it is facially apparent from Plaintiff’s petition that the amount in controversy

exceeds $75,000.00. Specifically, Plaintiff’s states the following with regard to damages sought

…“as required by Texas Rules of Civil Procedure 47, Plaintiff seeks monetary relief of great than

$500,000”. See Exhibit A.

         14.    Based on the foregoing, the amount in controversy exceeds $75,000.00.

                                         IV.
                           REMOVAL IS PROCEDURALLY PROPER
         15.    This Notice of Removal is timely filed within thirty (30) days after receiving notice

of the suit. See 28 U.S.C. § 1446(b)(1).

         16.    Venue is proper in this Court under 28 U.S.C. § 1441(a) because this District and

Division of this Court embraces Bexar County, Texas, the place where the State Court suit was

filed.

         17.    Pursuant to 28 U.S.C. § 1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached herein.



{00605128}
                Case 5:20-cv-00694 Document 1 Filed 06/11/20 Page 4 of 5




          18.    Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly provide a true and correct

copy of this Notice of Removal to Plaintiff and to the Bexar County Clerk.

          19.    Both Defendants join in this removal and hereby consent to removal, should same

be necessary.

                                                 V.
                    DOCUMENTS INCLUDED IN NOTICE FOR REMOVAL
          20.    Pursuant to 28 U.S.C. § 1446(a), the following documents are attached to this

notice:

                                Exhibit A        Plaintiff’s Original Petition
                                Exhibit B        Affidavit of Service of Claire Miazga
                                Exhibit C        Affidavit of Service of Andrew Miazga
                                Exhibit D        State Court Docket Sheet/Case Summary
                                                 VI.
                                             PRAYER
          WHEREFORE, Defendants Claire Miazga and Andrew Miazga pray that the Court accept

jurisdiction over this case against them for the reasons set forth above, and grant Defendants any

such other and further relief to which they show themselves justly entitled.

                                               Respectfully submitted,

                                               VALDEZ & TREVIÑO ATTORNEYS AT LAW, P.C.
                                               Callaghan Tower
                                               8023 Vantage Dr., Suite 700
                                               San Antonio, Texas 78230
                                               Phone: 210–598–8686
                                               Fax: 210–598–8797

                                               /s/ Jose “JJ” Trevino, Jr.
                                               Jose “JJ” Trevino, Jr.
                                               Bar No. 24051446
                                               jtrevino@valdeztrevino.com




{00605128}
             Case 5:20-cv-00694 Document 1 Filed 06/11/20 Page 5 of 5




                                             ATTORNEY FOR DEFENDANTS                     CLAIRE
                                             MIAZGA AND ANDREW MIAZGA

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served on all
parties through counsel of record pursuant to the Texas Rules of Civil Procedure on June 11, 2020,
in the manners prescribed below:

Lance H. Lubel
McKenna Harper
LUBEL VOYLES LLP
675 Bering Dr., Suite 850
Houston, Texas 77057
lance@lubelvoyles.com
mckenna@lubelvoyles.com
Counsel for Plaintiff




                                                     /s/ Jose “JJ” Trevino, Jr.
                                                     Jose “JJ” Trevino, Jr.




{00605128}
